REINHARD, Judge.
Movant appeals after the denial of his second Rule 27.26 motion without an evi-dentiary hearing. We affirm.
On February 9, 1983, movant pled guilty to two counts of possession of a controlled substance and was sentenced to two consecutive prison terms of four years. After the trial court denied his motion to withdraw his guilty plea, he appealed, contending his plea was not knowingly and voluntarily made because he was under the influence of drugs at the time of the plea hearing. We affirmed the denial of movant’s motion, holding there was sufficient evidence on the record to demonstrate that he pled guilty knowingly, voluntarily, and intelligently. State v. Galvan, 685 S.W.2d 612, 612-14 (Mo.App.1985). This court also affirmed the motion court’s denial of mov-ant’s first Rule 27.26 motion. Galvan v. State, 700 S.W.2d 523 (Mo.App.1985).
On April 28, 1987, movant filed a second pro se Rule 27.26 motion, alleging numerous grounds for relief. Counsel was appointed to represent him, and the state moved to dismiss movant’s .motion. The court found and concluded that movant’s motion failed to allege facts, not conclusions, warranting an evidentiary hearing and raised matters outside the scope of Rule 27.26. It denied his motion without an evidentiary hearing.
Movant’s sole contention on appeal is that he alleged sufficient facts, not refuted by the record, to warrant an evidentiary hearing on his claim that his guilty plea was involuntary because he was under the influence of drugs at the time of the guilty plea proceeding.
The motion court did not clearly err in denying movant’s motion without an evi-dentiary hearing. Rule 27.26(j); Richardson v. State, 719 S.W.2d 912, 915 (Mo.App.1986). Movant’s claim that his guilty plea was not knowing and voluntary because of the influence of drugs was raised and decided against him on direct appeal from the denial of his motion to withdraw his guilty plea. See State v. Galvan, 685 S.W.2d at *98612. Therefore, this issue cannot be relit-igated in movant’s second Rule 27.26 motion. Medley v. State, 639 S.W.2d 401, 404 (Mo.App.1982).
Judgment affirmed.
GARY M. GAERTNER, P.J., and DOWD, J., concur.